          Case 6:19-cv-00525-ADA Document 20 Filed 11/26/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


  SYNKLOUD TECHNOLOGIES, LLC,

                 PLAINTIFF,                            Civil Action No. 6:19-cv-00525-ADA

         v.

  DROPBOX, INC.,                                       JURY TRIAL DEMANDED

                 DEFENDANT.


         PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME
       TO FILE AN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER

       Plaintiff SynKloud Technologies, LLC (“SynKloud”) herby moves for an extension of

time to file an Opposition to Defendant’s Motion to Transfer (D.I. 19).

       The Plaintiff’s Opposition is currently due on December 3, 2019. Plaintiff requests an

extension through and including December 10, 2019. Defendant does not oppose this extension.

       Plaintiff believes that the interests of justice will be served by extending the opposition

date in order to provide Plaintiff with sufficient time to properly investigate and respond to the

Motion to Transfer because the current allocated time overlaps with the Thanksgiving Holiday.

       For the foregoing reasons, Plaintiff prays that the Court grant this motion.



  Dated: November 26, 2019                           Respectfully,

  Local Counsel:
  Kevin J. Terrazas (SBN 24060708)                   /s/ Deepali Brahmbhatt_________
  kterrazas@clevelandterrazas.com                    Deepali Brahmbhatt (Pro Hac Vice)
  CLEVELAND TERRAZAS PLLC                            dbrahmbhatt@onellp.com
  4611 Bee Cave Road, Suite 306B                     ONE LLP
  Austin, TX 78746                                   4000 MacArthur Blvd.
  Telephone: (512) 680-3257                          East Tower, Suite 500
                                                     Newport Beach, CA 92660
         Case 6:19-cv-00525-ADA Document 20 Filed 11/26/19 Page 2 of 2




  Of Counsel:                                       Telephone: (949) 502-2870
  John Lord (Pro Hac Vice)                          Facsimile: (949) 258-5081
  jlord@onellp.com
  ONE LLP                                           Attorneys for Plaintiff SynKloud
  9301 Wilshire Blvd.                               Technologies, LLC
  Penthouse Suite
  Beverly Hills, CA 90210
  Telephone: (310) 866-5157
  Facsimile: (310) 943-2085


                            CERTIFICATE OF CONFERENCE

       The undersigned certifies counsel conferred and Defendant’s counsel agreed to the relief
sought. Accordingly, this motion and the relief requested herein are unopposed.

                                                    /s/ Deepali Brahmbhatt
                                                    Deepali Brahmbhatt




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on November 26, 2019 all counsel of record who are
deemed to have consented to electronic service are being served with a copy of this document via
the Court’s CM/ECF system.

                                                    /s/ Deepali Brahmbhatt
                                                    Deepali Brahmbhatt




                                              -2-
